DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 6 are objected to because of the following informalities:  “separate from first machine” should be changed to --separate from the first machine--.  Appropriate correction is required.
Claims 1 & 6 are objected to because of the following informalities:  “providing the operating instructions to the second machine” should be changed to --providing the one or more operating instructions to the second machine--.  Appropriate correction is required.
Claims 4, 12, & 19 are objected to because of the following informalities:  “the operations further comprise inputting the first data into a trained machine-learned model” should be changed to --the plurality of operations further comprise inputting the first data into a trained machine-learned model--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment” should be changed to --a second hauling machine operable to transport second materials from the one or more material sources to the one or more material processors within the environment--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “one or more sensors configured to detect at least one of machine state data or environmental data at the second hauling machine” should be changed to --one or more second sensors configured to detect at least one of a second machine state data or second environmental data at the second hauling machine--.  Appropriate correction is required.
Claims 14 is objected to because of the following informalities:  “transmitting the operating instructions to the second hauling machine” should be changed to -- transmitting the one or more operating instructions to the second hauling machine--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 6, & 14 recites, receiving first data, the first data associated with a first material load, as drafted, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A system comprising, A method comprising, a first machine transport materials from one or more material sources associated with an environment, a first hauling machine, a second machine, a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, a second data source, material processors, a control system having one or more central processing units (CPUs), memory storing executable instructions, that when executed by the one or more CPUS, cause the control system to perform operations, first telemetry data, second telemetry data, one or more sensors, a first wireless communication system, a second wireless communication system, a remote processing system, and trained machine-learned model,” language, “receiving first data, the first data associated with a first material load transported by the first machine” in the context of this claim encompasses the user learning what type of material the machine picked up like gold, silver, coal or copper or even cement. 
Likewise, receiving second data, wherein the second data is associated with the first material load, determining or more characteristics of the first material load, based at least in part on the first data and the second data, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A system comprising, A method comprising, a first machine transport materials from one or more material sources associated with an environment, a first hauling machine, a second machine, a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, a second data source, material processors, a control system having one or more central processing units (CPUs), memory storing executable instructions, that when executed by the one or more CPUS, cause the control system to perform operations, first telemetry data, second telemetry data, one or more sensors, a first wireless communication system, a second wireless communication system, a remote processing system, and trained machine-learned model,” language, “receiving second data, wherein the second data is associated with the first material load” in the context of this claim encompasses the user learning what type of material a second machine will take based on the first material already mixed to maintain the target blend for example like adding water to cement. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of determining one or more operating instructions based at least in part on the characteristics of the first material load, as drafted, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A system comprising, A method comprising, a first machine transport materials from one or more material sources associated with an environment, a first hauling machine, a second machine, a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, a second data source, material processors, a control system having one or more central processing units (CPUs), memory storing executable instructions, that when executed by the one or more CPUS, cause the control system to perform operations, first telemetry data, second telemetry data, one or more sensors, a first wireless communication system, a second wireless communication system, a remote processing system, and trained machine-learned model,” language, “determining one or more operating instructions based at least in part on the characteristics of the first material load” in the context of this claim encompasses the user learning what type of material the second machine will pick up based on the first load already transported or dropped. 
Likewise, providing the operating instructions, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A system comprising, A method comprising, a first machine transport materials from one or more material sources associated with an environment, a first hauling machine, a second machine, a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, a second data source, material processors, a control system having one or more central processing units (CPUs), memory storing executable instructions, that when executed by the one or more CPUS, cause the control system to perform operations, first telemetry data, second telemetry data, one or more sensors, a first wireless communication system, a second wireless communication system, a remote processing system, and trained machine-learned model,” language, “providing the operating instructions” in the context of this claim encompasses the user sending or providing directions to get the second material load. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A system comprising, A method comprising, a first machine transport materials from one or more material sources associated with an environment, a first hauling machine, a second machine, a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, a second data source, material processors, a control system having one or more central processing units (CPUs), memory storing executable instructions, that when executed by the one or more CPUS, cause the control system to perform operations, first telemetry data, second telemetry data, one or more sensors, a first wireless communication system, a second wireless communication system, a remote processing system, and trained machine-learned model,”. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A system comprising, A method comprising, a first machine transport materials from one or more material sources associated with an environment, a first hauling machine, a second machine, a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, a second data source, material processors, a control system having one or more central processing units (CPUs), memory storing executable instructions, that when executed by the one or more CPUS, cause the control system to perform operations, first telemetry data, second telemetry data, one or more sensors, a first wireless communication system, a second wireless communication system, a remote processing system, and trained machine-learned model,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 2, 10, & 17, wherein the first data indicative of a first operation, wherein the second data indicative of a second operation, and wherein determining the one or more characteristics of the first material load comprises: determining a first attribute associated with the first operation; determining a second attribute associated with the second operation; and determining, based at least on the first attribute and the second attribute, that the first operation is associated with the first material load, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first data comprises first telemetry data indicative of a first operation, wherein the second data comprises second telemetry data indicative of a second operation, and wherein determining the one or more characteristics of the first material load comprises: determining a first attribute associated with the first operation, based on the first telemetry data; determining a second attribute associated with the second operation, based on the second telemetry data; and determining, based at least on the first attribute and the second attribute, that the first operation is associated with the first material load” in the context of this claim encompasses the user sending information regarding the characteristics and attributes of the material loads between the machines. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claims 3, 11, & 18, wherein the first data comprises data identifying a first dig location, and the second data comprises material attribute data associated with the first dig location, is a system & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first data comprises data identifying a first dig location, and the second data comprises material attribute data associated with the first dig location” in the context of this claim encompasses the information indicating a first dig location and information describing the material in the dig location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4, 12, & 19, the first data is indicative of a plurality of operations, the operations further comprise inputting the first data and outputting the second data, the second data identifies a subset of the plurality of operations, wherein the subset is associated with the first material load, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the first data is indicative of a plurality of operations, the operations further comprise inputting the first data and outputting the second data, the second data identifies a subset of the plurality of operations, wherein the subset is associated with the first material load” in the context of this claim encompasses the user learning the operations of the first load and the second data records attributes and characteristics of the first load. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 5, 13, & 20 receiving the first data at a first time; providing a first operating instruction, based at least in part on the first data; receiving the second data at a second time after providing the first operating instruction; and providing a second operating instruction, based at least in part on the first data and the second data, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving the first data at a first time; providing a first operating instruction, based at least in part on the first data; receiving the second data at a second time after providing the first operating instruction; and providing a second operating instruction, based at least in part on the first data and the second data” in the context of this claim encompasses a user to receiving a first set of data and operating a second machine based on the first set of data and receiving a second set of data and further updating the machine to perform an updated operation, for example if you are blending a first material load of gold which is low in gold, the second machine is instructed to get more gold however based on the second data already adding more gold, for the second machine to maintain that blend. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 7 & 15, receiving data indicating that first material load has been added to a material blend; receiving one or more material characteristics of the material blend; determining one or more updated material characteristics of the material blend, based at least in part on the one or more characteristics of the first material load and assigning a second material load, based at least in part on the one or more updated material characteristics of the material blend, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving data indicating that first material load has been added to a material blend; receiving one or more material characteristics of the material blend; determining one or more updated material characteristics of the material blend, based at least in part on the one or more characteristics of the first material load and assigning a second material load, based at least in part on the one or more updated material characteristics of the material blend” in the context of this claim encompasses a user blending a certain material and based on the type of load, weight or mass, and impurity, to get a second load to offset the first load . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claims 8 & 16, wherein determining the updated material characteristics of the material blend comprises: determining a first set of material loads previously added to the material blend; determining one or more predicted operations; determining a second set of material loads to be added to the material blend, based on the one or more predicted operations; and determining the one or more updated material characteristics of the material blend based on: material characteristics associated with the first set of material loads, and material characteristics associated with the second set of material loads, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein determining the updated material characteristics of the material blend comprises: determining a first set of material loads previously added to the material blend; determining one or more predicted operations; determining a second set of material loads to be added to the material blend, based on the one or more predicted operations; and determining the one or more updated material characteristics of the material blend based on: material characteristics associated with the first set of material loads, and material characteristics associated with the second set of material loads” in the context of this claim encompasses a user to receiving a first set of data and operating a second machine based on the first set of data and receiving a second set of data and further updating the machine to perform an updated operation, for example if you are blending a first material load of gold which is low in gold, the second machine is instructed to get more gold however based on the second data already adding more gold, for the second machine to maintain that blend. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 9, determining that a first updated characteristic of the material blend meets or exceeds a characteristic value associated with a target blend range; and selecting the second material load from a plurality of material loads to be assigned, based at least in part on determining that the first updated characteristic of the material blend meets or exceeds the characteristic value associated with the target blend range, is a system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining that a first updated characteristic of the material blend meets or exceeds a characteristic value associated with a target blend range; and selecting the second material load from a plurality of material loads to be assigned, based at least in part on determining that the first updated characteristic of the material blend meets or exceeds the characteristic value associated with the target blend range” in the context of this claim encompasses a user blending a certain material and based on the type of load, weight or mass, and impurity and after reaching a certain threshold, to get a second load to offset the first load using the second machine. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a material load and adjust the next machines based on said load) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-11, & 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0033808A1 (“Mountford”).
As per claim 1 Mountford discloses
A system, comprising:
a first machine operable to transport materials from one or more material sources to one or more material processors associated with an environment (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps).); and 
a control system having 
one or more central processing units (CPUs) (see at least Mountford, para. [0018]: The environment monitoring system 40 may include a non-transient computer-readable medium 44 including program instructions for tracking material movement, as described herein.), and
memory storing executable instructions that, when executed by the one or more CPUs (see at least Mountford, para. [0018]: The environment monitoring system 40 may include a non-transient computer-readable medium 44 including program instructions for tracking material movement, as described herein.), 
cause the control system to perform operations comprising:
receiving first data from the first machine, the first data associated with a first material load transported by the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.);
receiving second data from a second data source separate from the first machine, wherein the second data is associated with at least one of the first machine or the first material load (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.);
determining one or more characteristics of the first material load, based at least in part on the first data and the second data (see at least Mountford, para. [0017]: According to the exemplary embodiment, crushers, stockpiles, and dumps can all be modeled as processors 106. The processors 106, in combination with the recording and monitoring of work cycles of the machines 110, allow for tracking of all incoming material to a processor 106, wherein the blend of material, or cumulative blend of material, is an aggregate of all the incoming material. A desired cumulative blend can be described using a collection of constraints ( e.g. minimum and maximum thresholds) for rates, grades, and materials.);
determining one or more operating instructions for a second machine, separate from first machine, based at least in part on the characteristics of the first material load (see at least Mountford, para. [0040]: The real-time environmental information can include location information of machines within the environment, machine load information, material source information at the sources, and material specification information at the processors. The optimal material blend scenario can use anticipated future information at the processors, future environmental information, and real-time environmental information to determine an optimal scenario. By using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment.): and
providing the operating instructions to the second machine (see at least Mountford, para. [0040]: The real-time environmental information can include location information of machines within the environment, machine load information, material source information at the sources, and material specification information at the processors. The optimal material blend scenario can use anticipated future information at the processors, future environmental information, and real-time environmental information to determine an optimal scenario. By using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment.& para. [0045]: The data acquired can then be used to better anticipate and determine the future cumulative material blend at the one or more processors 106. Based on this information, the environmental monitoring system can, if necessary, modify the operating instructions for the various machines 110 within the system 30. Similarly, if the cumulative material blend specifications at a processor 106 changes specification, or falls out of the target blend range, the environment monitoring system 40 can accesses the various load and material information within the mine site 20 to determine if any corrective or modified operating instructions must be communicated to one or more of the machines 110 or loaders 120.).
	
As per claim 2 Mountford discloses
wherein the first data comprises first telemetry data indicative of a first operation performed by the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), 
wherein the second data comprises second telemetry data indicative of a second operation performed by the second machine (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.), and 
wherein determining the one or more characteristics of the first material load comprises:
determining a first attribute associated with the first operation, based on the first telemetry data (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106.);
determining a second attribute associated with the second operation, based on the second telemetry data (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106.); and
determining, based at least on the first attribute and the second attribute, that the first operation is associated with the first material load (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106. & para. [0017]: According to the exemplary embodiment, crushers, stockpiles, and dumps can all be modeled as processors 106. The processors 106, in combination with the recording and monitoring of work cycles of the machines 110, allow for tracking of all incoming material to a processor 106, wherein the blend of material, or cumulative blend of material, is an aggregate of all the incoming material. A desired cumulative blend can be described using a collection of constraints ( e.g. minimum and maximum thresholds) for rates, grades, and materials.).

As per claim 3 Mountford discloses
wherein the first data comprises data identifying a first dig location of the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), and 
the second data comprises material attribute data associated with the first dig location model (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.).

As per claim 6 Mountford discloses
A method, comprising:
receiving first data from a first machine operating in an environment (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), 
the first data associated with a first material load transported by the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.);
receiving second data from a second data source separate from the first machine (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.),
wherein the second data is associated with at least one of the first machine or the first material load (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.);
determining one or more characteristics of the first material load, based at least in part on the first data and the second data (see at least Mountford, para. [0017]: According to the exemplary embodiment, crushers, stockpiles, and dumps can all be modeled as processors 106. The processors 106, in combination with the recording and monitoring of work cycles of the machines 110, allow for tracking of all incoming material to a processor 106, wherein the blend of material, or cumulative blend of material, is an aggregate of all the incoming material. A desired cumulative blend can be described using a collection of constraints ( e.g. minimum and maximum thresholds) for rates, grades, and materials.);
determining one or more operating instructions for a second machine, separate from first machine, based at least in part on the characteristics of the first material load (see at least Mountford, para. [0040]: The real-time environmental information can include location information of machines within the environment, machine load information, material source information at the sources, and material specification information at the processors. The optimal material blend scenario can use anticipated future information at the processors, future environmental information, and real-time environmental information to determine an optimal scenario. By using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment.); and 
providing the operating instructions to the second machine (see at least Mountford, para. [0040]: The real-time environmental information can include location information of machines within the environment, machine load information, material source information at the sources, and material specification information at the processors. The optimal material blend scenario can use anticipated future information at the processors, future environmental information, and real-time environmental information to determine an optimal scenario. By using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment.& para. [0045]: The data acquired can then be used to better anticipate and determine the future cumulative material blend at the one or more processors 106. Based on this information, the environmental monitoring system can, if necessary, modify the operating instructions for the various machines 110 within the system 30. Similarly, if the cumulative material blend specifications at a processor 106 changes specification, or falls out of the target blend range, the environment monitoring system 40 can accesses the various load and material information within the mine site 20 to determine if any corrective or modified operating instructions must be communicated to one or more of the machines 110 or loaders 120.).

As per claim 7 Mountford discloses
further comprising:
receiving data indicating that first material load has been added to a material blend (see at least Mountford, para. [0031]: The material blending database 290 can include operational scenarios for use of the machines 110 with loaders 120, such as wheel loaders/LHDs, within the mine site 20. The system 30 can track and manage material movement by a machine 110 to and from various locations throughout a mine site 20 based on a pre-determined mix of materials to achieve the desired cumulative material blend for each processor 106.);
receiving one or more material characteristics of the material blend (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.);
determining one or more updated material characteristics of the material blend, based at least in part on the one or more characteristics of the first material load (see at least Mountford, para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.); and
assigning a second material load to the second machine, based at least in part on the
one or more updated material characteristics of the material blend (see at least Mountford, para. [0032]: The material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20. para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.).

As per claim 8 Mountford discloses 
wherein determining the updated material characteristics of the material blend comprises:
determining a first set of material loads previously added to the material blend (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.);
determining one or more predicted operations associated with a third machine (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively. & para. [0032]: The material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20.);
determining a second set of material loads to be added to the material blend, based on the one or more predicted operations associated with the third machine (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively. & para. [0032]: The material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20. & para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.); and
determining the one or more updated material characteristics of the material blend based on (see at least Mountford, para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.):
material characteristics associated with the first set of material loads (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.), and
material characteristics associated with the second set of material loads (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.).

As per claim 10 Mountford discloses
wherein the first data comprises first telemetry data indicative of a first operation performed by the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), 
wherein the second data comprises second telemetry data indicative of a second operation performed by the second machine (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.), and 
wherein determining the characteristics of the first material load comprises: determining a first attribute associated with the first operation, based on the first telemetry data (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106.); 
determining a second attribute associated with the second operation, based on the second telemetry data (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106.); and 
determining, based at least on the first attribute and the second attribute, that the first operation is associated with the first material load (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106. & para. [0017]: According to the exemplary embodiment, crushers, stockpiles, and dumps can all be modeled as processors 106. The processors 106, in combination with the recording and monitoring of work cycles of the machines 110, allow for tracking of all incoming material to a processor 106, wherein the blend of material, or cumulative blend of material, is an aggregate of all the incoming material. A desired cumulative blend can be described using a collection of constraints ( e.g. minimum and maximum thresholds) for rates, grades, and materials.).

As per claim 11 Mountford discloses
wherein the first data comprises data identifying a first  dig location of the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), and 
the second data comprises material attribute data associated with the first dig location received from an external data source model (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.).

As per claim 14 Mountford discloses
A system, comprising:
a first hauling machine operable to transport materials from one or more material sources to one or more material processors within an environment (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), 
the first hauling machine comprising: one or more sensors configured to detect at least one of machine state data or environmental data at the first hauling machine; and a first wireless communication system (see at least Mountford, para. [0022]: Furthermore, a machine 110 may include an onboard computer 202. The on-board computer 202 may include an interface 52', such as a display or graphical user interface (GUI) element, to provide information to a machine operator or to the environment monitoring system 40. Further, the on-board computer 202 may include interactive elements, such as a keypad, to receive information from the machine operator. The on-board computer 202 may also be equipped with sensors 54, such as a position sensing system, and wireless communication capabilities to communicate to the environment monitoring system 40, as well as other on-board computers 202 of other machines 110.);
a second hauling machine operable to transport materials from the one or more material sources to the one or more material processors within the environment, the second hauling machine comprising (see at least Mountford, para. [0016]: These loaders 120 can operate similar to both traditional loaders 120 by supplying a load to a hauling machine 110, or alternatively, loading and then transporting the load throughout the mine site 20 independent from the hauling machines 110. Unlike conventional methods for blending, the blending strategy of the present disclosure can use LHD loaders 120 for operations without the need for additional hauling machines 110 to haul material, as well as, the ability to apply blends across multiple processors 106 ( e.g. dual side crusher dumping), including stockpiles. In some exemplary embodiments, the mine site 20 will still include at least one hauling machine 110 and at least one loader 120.):
one or more sensors configured to detect at least one of machine state data or environmental data at the second hauling machine (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.); and 
a second wireless communication system; and a remote processing system having one or more central processing units (CPUs) (see at least Mountford, para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234.), and
memory storing executable instructions that, when executed by the one or more CPUs, cause the remote processing system to perform operations comprising (see at least Mountford, para. [0018]: The environment monitoring system 40 may include a non-transient computer-readable medium 44 including program instructions for tracking material movement, as described herein.):
receiving first sensor data from the first hauling machine via the first wireless communication system, the first sensor data associated with a first material load transported by the first hauling machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.);
receiving second data from a second data source separate from the first hauling machine, wherein the second data is associated with at least one of the first hauling machine or the first material load (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.); 
determining one or more characteristics of the first material load, based at least in part on the first sensor data and the second data (see at least Mountford, para. [0017]: According to the exemplary embodiment, crushers, stockpiles, and dumps can all be modeled as processors 106. The processors 106, in combination with the recording and monitoring of work cycles of the machines 110, allow for tracking of all incoming material to a processor 106, wherein the blend of material, or cumulative blend of material, is an aggregate of all the incoming material. A desired cumulative blend can be described using a collection of constraints ( e.g. minimum and maximum thresholds) for rates, grades, and materials.); 
determining one or more operating instructions for the second hauling machine, based at least in part on the characteristics of the first material load (see at least Mountford, para. [0040]: The real-time environmental information can include location information of machines within the environment, machine load information, material source information at the sources, and material specification information at the processors. The optimal material blend scenario can use anticipated future information at the processors, future environmental information, and real-time environmental information to determine an optimal scenario. By using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment.); and
transmitting the operating instructions to the second hauling machine (see at least Mountford, para. [0040]: The real-time environmental information can include location information of machines within the environment, machine load information, material source information at the sources, and material specification information at the processors. The optimal material blend scenario can use anticipated future information at the processors, future environmental information, and real-time environmental information to determine an optimal scenario. By using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment.& para. [0045]: The data acquired can then be used to better anticipate and determine the future cumulative material blend at the one or more processors 106. Based on this information, the environmental monitoring system can, if necessary, modify the operating instructions for the various machines 110 within the system 30. Similarly, if the cumulative material blend specifications at a processor 106 changes specification, or falls out of the target blend range, the environment monitoring system 40 can accesses the various load and material information within the mine site 20 to determine if any corrective or modified operating instructions must be communicated to one or more of the machines 110 or loaders 120.).

As per claim 15 Mountford discloses
the operations further comprising:
receiving data indicating that first material load has been added to a material blend (see at least Mountford, para. [0031]: The material blending database 290 can include operational scenarios for use of the machines 110 with loaders 120, such as wheel loaders/LHDs, within the mine site 20. The system 30 can track and manage material movement by a machine 110 to and from various locations throughout a mine site 20 based on a pre-determined mix of materials to achieve the desired cumulative material blend for each processor 106.);
receiving one or more material characteristics of the material blend (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.);
determining one or more updated material characteristics of the material blend, based at least in part on the characteristics of the first material load (see at least Mountford, para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.); and
assigning a second material load to the second hauling machine, based at least in part on the one or more updated material characteristics of the material blend (see at least Mountford, para. [0032]: The material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20. para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.).

As per claim 16 Mountford discloses 
wherein determining the updated material characteristics of the first material load comprises:
determining a first set of material loads previously added to the material blend (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.);
determining one or more predicted operations associated with a third machine (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively. & para. [0032]: The material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20.);
determining a second set of material loads to be added to the material blend, based on the one or more predicted operations associated with the third machine (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively. & para. [0032]: The material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20. & para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.); and
determining the one or more updated material characteristics of the material blend based on (see at least Mountford, para. [0033]: The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending. For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.):
material characteristics associated with the first set of material loads (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.), and
material characteristics associated with the second set of material loads (see at least Mountford, para. [0031]: For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively.).

As per claim 17 Mountford discloses
wherein the first sensor data comprises data indicative of a first operation performed by the first hauling machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), 
wherein the second data comprises second sensor data indicative of a second operation performed by the second hauling machine (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.), and 
wherein determining the characteristics of the first material load comprises: 
determining a first attribute associated with the first operation, based on the first sensor data (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106.);
determining a second attribute associated with the second operation, based on the second sensor data (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106.); and
determining, based at least on the first attribute and the second attribute, that the first operation is associated with the first material load (see at least Mountford, para. [0015]: For example, FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps). In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors 106. & para. [0017]: According to the exemplary embodiment, crushers, stockpiles, and dumps can all be modeled as processors 106. The processors 106, in combination with the recording and monitoring of work cycles of the machines 110, allow for tracking of all incoming material to a processor 106, wherein the blend of material, or cumulative blend of material, is an aggregate of all the incoming material. A desired cumulative blend can be described using a collection of constraints ( e.g. minimum and maximum thresholds) for rates, grades, and materials.).

As per claim 18 Mountford discloses
wherein the first sensor data comprises data identifying a first dig location associated with the first material load (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), and 
the second data comprises material attribute data associated with the first dig location received from an external data source (see at least Mountford, para. [0020]: Similarly, loaders can also have a monitoring system 222 to track and record historical and present information regarding the material time and quantity obtained at a material source 104. The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountford, in view of US 2021/0063336A1 (“Ghods”).
As per claim 4 Mountford discloses
the first data is indicative of a plurality of operations performed by the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.),
the second data identifies a subset of the plurality of operations performed by the first machine, wherein the subset is associated with the first material load (see at least Mountford, (see at least Mountford, para. [0016]: Unlike conventional methods for blending, the blending strategy of the present disclosure can use LHD loaders 120 for operations without the need for additional hauling machines 110 to haul material, as well as, the ability to apply blends across multiple processors 106 ( e.g. dual side crusher dumping), including stockpiles. In some exemplary embodiments, the mine site 20 will still include at least one hauling machine 110 and at least one loader 120. para. [0020]: The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user. & para. [0033]: For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.).
Mountford does not explicitly disclose
the operations further comprise inputting the first data into a trained machine-learned model,
the second data comprises an output of the trained machine-learned model.
Ghods teaches
the operations further comprise inputting the first data into a trained machine-learned model (see at least Ghods, para. [0078-0085]: [0078] In accordance with an embodiment of the invention there is provided a method comprising: retrieving first data relating to a concrete mixture; retrieving second data relating to the concrete mixture; extracting performance data from the second data; processing the first data and the extracted performance data within one or more machine learning algorithms; establishing one or more influences of the first data upon the second data;),
the second data comprises an output of the trained machine-learned model (see at least Ghods, para. [0078-0085]: [0078] In accordance with an embodiment of the invention there is provided a method comprising: retrieving first data relating to a concrete mixture; retrieving second data relating to the concrete mixture; extracting performance data from the second data; processing the first data and the extracted performance data within one or more machine learning algorithms; establishing one or more influences of the first data upon the second data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of the operations further comprise inputting the first data into a trained machine-learned model, the second data comprises an output of the trained machine-learned model of Ghods in order to enhance a characteristic of the performance of the adjusted concrete mixture relative to the concrete mixture (see at least Ghods, para. [0085]).

As per claim 12 Mountford discloses
wherein the first data is indicative of a plurality of operations performed by the first machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), 
and the second data identifies a subset of the plurality of operations performed by the first machine, wherein the subset is associated with the first material load (see at least Mountford, (see at least Mountford, para. [0016]: Unlike conventional methods for blending, the blending strategy of the present disclosure can use LHD loaders 120 for operations without the need for additional hauling machines 110 to haul material, as well as, the ability to apply blends across multiple processors 106 ( e.g. dual side crusher dumping), including stockpiles. In some exemplary embodiments, the mine site 20 will still include at least one hauling machine 110 and at least one loader 120. para. [0020]: The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user. & para. [0033]: For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.).

Mountford does not explicitly disclose
the method further comprises inputting the first data into a trained machine-learned, the second data comprises an output of the trained machine-learned model.
Ghods teaches
the method further comprises inputting the first data into a trained machine-learned (see at least Ghods, para. [0078-0085]: [0078] In accordance with an embodiment of the invention there is provided a method comprising: retrieving first data relating to a concrete mixture; retrieving second data relating to the concrete mixture; extracting performance data from the second data; processing the first data and the extracted performance data within one or more machine learning algorithms; establishing one or more influences of the first data upon the second data;),
the second data comprises an output of the trained machine-learned model (see at least Ghods, para. [0078-0085]: [0078] In accordance with an embodiment of the invention there is provided a method comprising: retrieving first data relating to a concrete mixture; retrieving second data relating to the concrete mixture; extracting performance data from the second data; processing the first data and the extracted performance data within one or more machine learning algorithms; establishing one or more influences of the first data upon the second data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of the method further comprises inputting the first data into a trained machine-learned, the second data comprises an output of the trained machine-learned model of Ghods in order to enhance a characteristic of the performance of the adjusted concrete mixture relative to the concrete mixture (see at least Ghods, para. [0085]).

As per claim 19 Mountford discloses
wherein the first sensor data is indicative of a plurality of operations performed by the first hauling machine (see at least Mountford, para. [0016]: The machines 110 typically operate according to operating instructions to capture material from one material source 104 and deliver the material at or near at least one processor 106. Each of the processors 106 may receive material via upstream machines 110 from any upstream material source 104, allowing for a blend, or cumulative blend, to exist at each of the processors 106.), and
the second data identifies a subset of the plurality of operations performed by the first hauling machine, wherein the subset is associated with the first material load (see at least Mountford, (see at least Mountford, para. [0016]: Unlike conventional methods for blending, the blending strategy of the present disclosure can use LHD loaders 120 for operations without the need for additional hauling machines 110 to haul material, as well as, the ability to apply blends across multiple processors 106 ( e.g. dual side crusher dumping), including stockpiles. In some exemplary embodiments, the mine site 20 will still include at least one hauling machine 110 and at least one loader 120. para. [0020]: The environment monitoring system 40 can communicate with the other various monitoring systems within an environment 10, including the machine on-board computers 202, loader monitoring system 222, and processor monitoring systems 234. These monitoring systems can each comprise their own processing means, interfaces, memory and communications bus. Additionally, these monitoring systems can include one or more sensors to help capture various data, including but not limited to material load data, machine speed, and machine, machine health data, and other additional data as required by the user. & para. [0033]: For example, the memory 46 may include instruction for populating the configuration database 260, determining default blending to destination assignments, determining pre-fetch assignments, providing assignments to machines 110 and loaders 120, and optimizing blending of materials based on the stored or real-time information from the various databases described above, on-board computers 202 of the machines/loaders 202 and the loader monitoring system 232 and processor monitoring system 234.).
Mountford does not explicitly disclose
the operations further comprise inputting the first sensor data into a trained machine learned model, 
the second data comprises an output of the trained machine-learned model.
Ghods teaches
the operations further comprise inputting the first sensor data into a trained machine learned model (see at least Ghods, para. [0078-0085]: [0078] In accordance with an embodiment of the invention there is provided a method comprising: retrieving first data relating to a concrete mixture; retrieving second data relating to the concrete mixture; extracting performance data from the second data; processing the first data and the extracted performance data within one or more machine learning algorithms; establishing one or more influences of the first data upon the second data;),
the second data comprises an output of the trained machine-learned model (see at least Ghods, para. [0078-0085]: [0078] In accordance with an embodiment of the invention there is provided a method comprising: retrieving first data relating to a concrete mixture; retrieving second data relating to the concrete mixture; extracting performance data from the second data; processing the first data and the extracted performance data within one or more machine learning algorithms; establishing one or more influences of the first data upon the second data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of the operations further comprise inputting the first sensor data into a trained machine learned model, the second data comprises an output of the trained machine-learned model of Ghods in order to enhance a characteristic of the performance of the adjusted concrete mixture relative to the concrete mixture (see at least Ghods, para. [0085]).

Claim(s) 5, 13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountford, in view of US 2015/0178859A1 (“Takeda”).
As per claim 5 Mountford does not explicitly disclose
wherein the operations further comprise:
receiving the first data at a first time ;
providing a first operating instruction to the second machine, based at least in part on the first data;
receiving the second data at a second time after providing the first operating instruction to the second machine; and
providing a second operating instruction to the second machine, based at least in part on the first data and the second data.
Takeda teaches
wherein the operations further comprise:
receiving the first data at a first time (see at least Takeda, Fig. 11 (“Dump Truck 2C”), para. [0105-0106]: The processing device 12 specifies the end time Tel of the loading operation of the dump truck 2C based on the operation signal generated by the input device 31 at the time of end of the loading work (step SC3). The end time Tel of the loading operation of the dump truck 2C includes the start time Ts2 of the loaded travelling operation of the dump truck 2C....The operation signal generated by the input device 31 at the time of end of the loading work for the dump truck 2C (step SC2) includes an instruction signal for the dump truck 2C to leave the loading position LPc. When the operation signal generated by the input device 31 is input to the processing device of the dump truck 2C through the communication system 9, the dump truck 2C leaves the loading position LPc for the dumping site DPA.);
providing a first operating instruction to the second machine, based at least in part on the first data (see at least Takeda, Fig. 11 (“Dump Truck 2”), para. [0107]: When the loading work for the dump truck 2C is finished, a loading work of loading a load onto a dump truck 2 positioned at the loading position LP is performed by the loading machine 3 ( step SAl). In the present embodiment, the dump truck 2 arrives at the loading position LP before the loading work for the dump truck 2C is finished (step SAO). The loading position LP is a position different from the loading position LPc, and is set on the other side of the loading machine 3. That is, in the present embodiment, the dump truck 2 is already positioned at the loading position LP different from the loading position LPc during the loading work of loading a load onto the dump truck 2C positioned at the loading position LPc. The dump truck 2 which has arrived at the loading position LP waits (stops travelling) at the loading position LP until the loading work for the dump truck 2C is finished.);
receiving the second data at a second time after providing the first operating instruction to the second machine (see at least Takeda, Fig. 11 (“2C”), para. [0112]: When the loading work for the dump truck 2 is finished, the input device 31 is operated by the worker WM on the loading machine 3 (step SA2). The operation signal generated by the input device 31 is output to each of the processing device 12 of the management device and the processing device of the dump truck 2 through the communication system 9. The processing device 12 specifies the end time Tel of the loading work for the dump truck 2 based on the operation signal that is generated by the input device 31 when the loading work for the dump truck 2 is finished.); and
providing a second operating instruction to the second machine, based at least in part on the first data and the second data (see at least Takeda, Fig. 11 (“2C”), para. [0113]: In the present embodiment, the operation signal that is generated by the input device 31 at the time of end of the loading work for the dump truck 2 (step SA2) includes an instruction signal for the dump truck 2 to leave the loading position LP. The processing device 12 specifies the start time Ts2 of the loaded travelling operation of the dump truck 2 based on the operation signal that is generated by the input device 31 at the time of end of the loading work for the dump truck 2 (step SA2). The processing device 12 specifies the time when the operation signal is generated by the input device 31 (the time when the operation signal is input to the processing device 12) as the start time Ts2 (step SA3). When the operation signal generated by the input device 31 is input to the processing device of the dump truck 2 through the communication system 9, the dump truck 2 leaves the loading position LP for the dumping site DPA.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of wherein the operations further comprise: receiving the first data at a first time ; providing a first operating instruction to the second machine, based at least in part on the first data; receiving the second data at a second time after providing the first operating instruction to the second machine; and providing a second operating instruction to the second machine, based at least in part on the first data and the second data of Takeda in order to prevent reduction in productivity of a mine (see at least Takeda, para. [0005]).

As per claim 13 Mountford does not explicitly disclose
further comprising: receiving the first data at a first time; providing a first operating instruction to the second machine, based at least in part on the first data;
receiving the second data at a second time after providing the first operating instruction to the second machine; and
providing a second operating instruction to the second machine, based at least in part on the first data and the second data.
Takeda teaches
further comprising: receiving the first data at a first time (see at least Takeda, Fig. 11 (“Dump Truck 2C”), para. [0105-0106]: The processing device 12 specifies the end time Tel of the loading operation of the dump truck 2C based on the operation signal generated by the input device 31 at the time of end of the loading work (step SC3). The end time Tel of the loading operation of the dump truck 2C includes the start time Ts2 of the loaded travelling operation of the dump truck 2C....The operation signal generated by the input device 31 at the time of end of the loading work for the dump truck 2C (step SC2) includes an instruction signal for the dump truck 2C to leave the loading position LPc. When the operation signal generated by the input device 31 is input to the processing device of the dump truck 2C through the communication system 9, the dump truck 2C leaves the loading position LPc for the dumping site DPA.);
providing a first operating instruction to the second machine, based at least in part on the first data (see at least Takeda, Fig. 11 (“Dump Truck 2”), para. [0107]: When the loading work for the dump truck 2C is finished, a loading work of loading a load onto a dump truck 2 positioned at the loading position LP is performed by the loading machine 3 ( step SAl). In the present embodiment, the dump truck 2 arrives at the loading position LP before the loading work for the dump truck 2C is finished (step SAO). The loading position LP is a position different from the loading position LPc, and is set on the other side of the loading machine 3. That is, in the present embodiment, the dump truck 2 is already positioned at the loading position LP different from the loading position LPc during the loading work of loading a load onto the dump truck 2C positioned at the loading position LPc. The dump truck 2 which has arrived at the loading position LP waits (stops travelling) at the loading position LP until the loading work for the dump truck 2C is finished.);
receiving the second data at a second time after providing the first operating instruction to the second machine (see at least Takeda, Fig. 11 (“2C”), para. [0112]: When the loading work for the dump truck 2 is finished, the input device 31 is operated by the worker WM on the loading machine 3 (step SA2). The operation signal generated by the input device 31 is output to each of the processing device 12 of the management device and the processing device of the dump truck 2 through the communication system 9. The processing device 12 specifies the end time Tel of the loading work for the dump truck 2 based on the operation signal that is generated by the input device 31 when the loading work for the dump truck 2 is finished.); and providing a second operating instruction to the second machine, based at least in part on the first data and the second data (see at least Takeda, Fig. 11 (“2C”), para. [0113]: In the present embodiment, the operation signal that is generated by the input device 31 at the time of end of the loading work for the dump truck 2 (step SA2) includes an instruction signal for the dump truck 2 to leave the loading position LP. The processing device 12 specifies the start time Ts2 of the loaded travelling operation of the dump truck 2 based on the operation signal that is generated by the input device 31 at the time of end of the loading work for the dump truck 2 (step SA2). The processing device 12 specifies the time when the operation signal is generated by the input device 31 (the time when the operation signal is input to the processing device 12) as the start time Ts2 (step SA3). When the operation signal generated by the input device 31 is input to the processing device of the dump truck 2 through the communication system 9, the dump truck 2 leaves the loading position LP for the dumping site DPA.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of wherein the operations further comprise: receiving the first data at a first time ; providing a first operating instruction to the second machine, based at least in part on the first data; receiving the second data at a second time after providing the first operating instruction to the second machine; and providing a second operating instruction to the second machine, based at least in part on the first data and the second data of Takeda in order to prevent reduction in productivity of a mine (see at least Takeda, para. [0005]).

As per claim 20 Mountford does not explicitly disclose
the operations further comprising:
receiving the first sensor data at a first time;
providing a first operating instruction to the second hauling machine, based at least in part on the first sensor data:
receiving the second data at a second time after providing the first operating instruction to the second hauling machine; and
providing a second operating instruction to the second hauling machine, based at least in part on the first sensor data and the second data.
Takeda teaches
the operations further comprising:
receiving the first sensor data at a first time (see at least Takeda, Fig. 11 (“Dump Truck 2C”), para. [0105-0106]: The processing device 12 specifies the end time Tel of the loading operation of the dump truck 2C based on the operation signal generated by the input device 31 at the time of end of the loading work (step SC3). The end time Tel of the loading operation of the dump truck 2C includes the start time Ts2 of the loaded travelling operation of the dump truck 2C....The operation signal generated by the input device 31 at the time of end of the loading work for the dump truck 2C (step SC2) includes an instruction signal for the dump truck 2C to leave the loading position LPc. When the operation signal generated by the input device 31 is input to the processing device of the dump truck 2C through the communication system 9, the dump truck 2C leaves the loading position LPc for the dumping site DPA.);
providing a first operating instruction to the second hauling machine, based at least in part on the first sensor data (see at least Takeda, Fig. 11 (“Dump Truck 2”), para. [0107]: When the loading work for the dump truck 2C is finished, a loading work of loading a load onto a dump truck 2 positioned at the loading position LP is performed by the loading machine 3 ( step SAl). In the present embodiment, the dump truck 2 arrives at the loading position LP before the loading work for the dump truck 2C is finished (step SAO). The loading position LP is a position different from the loading position LPc, and is set on the other side of the loading machine 3. That is, in the present embodiment, the dump truck 2 is already positioned at the loading position LP different from the loading position LPc during the loading work of loading a load onto the dump truck 2C positioned at the loading position LPc. The dump truck 2 which has arrived at the loading position LP waits (stops travelling) at the loading position LP until the loading work for the dump truck 2C is finished.):
receiving the second data at a second time after providing the first operating instruction to the second hauling machine (see at least Takeda, Fig. 11 (“2C”), para. [0112]: When the loading work for the dump truck 2 is finished, the input device 31 is operated by the worker WM on the loading machine 3 (step SA2). The operation signal generated by the input device 31 is output to each of the processing device 12 of the management device and the processing device of the dump truck 2 through the communication system 9. The processing device 12 specifies the end time Tel of the loading work for the dump truck 2 based on the operation signal that is generated by the input device 31 when the loading work for the dump truck 2 is finished.); and
providing a second operating instruction to the second hauling machine, based at least in part on the first sensor data and the second data (see at least Takeda, Fig. 11 (“2C”), para. [0113]: In the present embodiment, the operation signal that is generated by the input device 31 at the time of end of the loading work for the dump truck 2 (step SA2) includes an instruction signal for the dump truck 2 to leave the loading position LP. The processing device 12 specifies the start time Ts2 of the loaded travelling operation of the dump truck 2 based on the operation signal that is generated by the input device 31 at the time of end of the loading work for the dump truck 2 (step SA2). The processing device 12 specifies the time when the operation signal is generated by the input device 31 (the time when the operation signal is input to the processing device 12) as the start time Ts2 (step SA3). When the operation signal generated by the input device 31 is input to the processing device of the dump truck 2 through the communication system 9, the dump truck 2 leaves the loading position LP for the dumping site DPA.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of the operations further comprising: receiving the first sensor data at a first time; providing a first operating instruction to the second hauling machine, based at least in part on the first sensor data: receiving the second data at a second time after providing the first operating instruction to the second hauling machine; and providing a second operating instruction to the second hauling machine, based at least in part on the first sensor data and the second data of Takeda in order to prevent reduction in productivity of a mine (see at least Takeda, para. [0005]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountford, in view of US 2014/0373755A1 (“Forgeron”).
As per claim 9 Mountford does not explicitly disclose
determining that a first updated characteristic of the material blend meets or exceeds a
characteristic value associated with a target blend range; and
selecting the second material load from a plurality of material loads to be assigned to
the second machine, based at least in part on determining that the first updated characteristic
of the material blend meets or exceeds the characteristic value associated with the target blend
range.
Forgeron teaches
determining that a first updated characteristic of the material blend meets or exceeds a
characteristic value associated with a target blend range (see at least Forgeron, para. [0118-0119]: In either case, a certain range or ranges, or a cutoff value, for carbon dioxide content maybe set, and after the carbon dioxide content of the mixer and/or overflow gas reaches the desired range, or goes above the desired threshold, carbon dioxide delivery, or some other aspect of the cement mix, e.g., hydraulic cement mix apparatus, may be modulated by a signal or signals from the controller to an actuator or actuators. For example, in certain embodiments a carbon dioxide sensor may be located outside the mixer and when carbon dioxide content of the overflow gas reaches a certain threshold, such as a carbon dioxide concentration that indicates that the gas mixture in contact with the cement mix, e.g., hydraulic cement mix is saturated with carbon dioxide, carbon dioxide delivery to the cement mix, e.g., hydraulic cement mix, e.g., inside the mixer is halted or slowed by closing a valve, partially or completely, in the conduit from the carbon dioxide source to the mixer & para. [0203]: The apparatus may additionally, or alternatively, include an actuator configured to modulate an additional characteristic of the mix operation, where the actuator is operably connected to the controller and wherein the controller is configured to send a signal to the actuator to modulate the additional characteristic based on the processing of information from one or more sensors. This actuator can be configured to modulate addition of admixture to the cement mix, type of admixture added to the cement mix, timing of addition of admixture to the cement mix, amount of admixture added to the cement mix, amount of water added to the cement mix, timing of addition of water to the cement mix, or cooling the cement mix during or after carbon dioxide addition. In certain embodiments, the apparatus comprises a plurality of such actuators, such as at least 2, 3, 4, 5, 6, 7, or 8 such actuators.); and
selecting the second material load from a plurality of material loads to be assigned to
the second machine, based at least in part on determining that the first updated characteristic
of the material blend meets or exceeds the characteristic value associated with the target blend range (see at least Forgeron, para. [0205]:  In certain embodiments, the controller is configured to store and process the information obtained regarding the characteristic monitored by the sensor for a first batch of cement mix and to adjust conditions for a subsequent second cement mix batch based on the processing to optimize one or more aspects of the mix operation. For example, the controller may adjust the second mix recipe, e.g., amount of water used or timing of water addition, or carbon dioxide exposure in the second batch to improve carbon dioxide uptake, or to improve rheology or other characteristics of the mix. In such embodiments in which one or more conditions of a second mix operation are adjusted, in certain embodiments the one or more conditions of the second mix operation includes (a) total amount of carbon dioxide added to the cement mix, (b) rate of addition of carbon dioxide, (c) time of addition of carbon dioxide to the cement mix, (d) whether or not an admixture is added to the cement mix, (e) type of admixture added to the cement mix, (f) timing of addition of admixture to the cement mix, (g)amount of admixture added to the cement mix, (h) amount of water added to the cement mix, (i) timing of addition of water to the cement mix, (j) cooling the cement mix during or after carbon dioxide addition, or a combination thereof. The controller can also receive additional information regarding one or more characteristics of the cement mix measured after the cement mix leaves the mixer, and adjusts conditions for the second cement mix batch based on processing that further comprises the additional information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mountford to incorporate the teaching of determining that a first updated characteristic of the material blend meets or exceeds a characteristic value associated with a target blend range; and selecting the second material load from a plurality of material loads to be assigned to the second machine, based at least in part on determining that the first updated characteristic of the material blend meets or exceeds the characteristic value associated with the target blend range of Forgeron in order to achieve a desired efficiency of carbon dioxide uptake in the cement mix (see at least Forgeron, para. [0110]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668